Title: To James Madison from Thomas Acheson, 25 August 1812
From: Acheson, Thomas
To: Madison, James


Sir
Washington Penna. 25th August 1812
Alarming intiligence which we have Just recd. induces me to call upon the attention of your excellency. Express messengers have arrivd. who bring the dreadful information that Genl Hull and his Army; have been Captured by the British and Indians after a battle, in which 500 of the brave ohio Volunteers were left on the ground to the Scalping knife of the Savage. The immediate causes which led to this disastrous event we are not yet informd. of but popular disapprobation loudly expressd. has attached blame to the department of war, as well as to the unfortunate victim of his own temerity and want of military Science. For my own part I presume not to impeach the Competency or Correctness of the person at the head of that department; but I beg to be indulged in expressing my opinion, that he could not have been truly informd. of the Situation of our enemies Country, when he directed the invasion of it by So inconsiderable a force as that under Genl. Hull. How the British Came to be possessed of the declaration of war at every Military on our frontiers before our own Officers—Why Genl. Hull was permitted actually to enter the enemies territory and plant himself near a Strongly fortified and numerous garrison, and there to prepare his gun Carriages. Questions which are agitating the public opinion and public Sensibility in a manner no way advantagious to the reputation of the Secretary at war. As to the military talents of that Gentleman and his Capacity for the Situation he is in—no doubt your excellency is the best Judge. It is obvious however from the late unfortunate occurence that the best and most expedient policy has not been pursued. The only thing that Can now be done to remedy the evil is to prevent the growing Consequences. To that purpose I beg your excellencies attention. The Indians are now in great force (Some Say 5000) advancing with the horrid yell of Savage ferocity upon the back Settlements of ohio and Penna. I have your excellency to paint the dismay and terrors which pervade every heart. For Several years we have felt Safe from the incursions of this most formidable and barberous enemy. Now by one disasterous defeat the best blood of our Sister State ohio, has been immolated on the altar of patriotism; Our frontiers are laid defenceless and open to invasions and the horrid whoop of Indian warfare Sounds in our ears. Express messengers have arrivd. here this morning imploring the aid of our Militia to protect the defenceless Settlements on the frontiers of ohio, whose inhabitants are flying in every direction leaving their property a prey to the enemy. For want of arms ammunition &c. we are unable to render them that efficient assistance which we feel disposd. to do. Our Situation alarmingly Solicits executive interference. Militia always ready to Serve their Country—Calld. upon long ago—we only now demand from your excellency that we may have the immediate means of defending ourselves. Your excellency no doubt is informd. of the Indian character and mode of warfare. If So you will Sympathise with our fears and give the most prompt attention to our alarming Circumstances. I have the honor to assure your excellency that the Penna. militia have not the Same views and ideas of the military duty which the general Government may require from them that the people of Massachusetts appear to have. They are willing to Serve their Country in any place from Main to Georgia and even to march beyond our territorial limits if necessary to Cut off an enemy. Our territory is no [sic] invaded; would it not reconcile the Constitutional objections of Govr. Griswold and Strong to Call the New England militia, to the defence of ohio and at the Same time Order Penna. to march towards the East. Our Country is overrun with disaffected traitors and apostates to liberty who act as a lock chain on the wheels of Government and mar its purposes. Something Should be done to intimidate them. The friends of administration have a vast preponderance. Call upon the friends of liberty, and you will find that the people will rise in majesty and Strength (immediately). Let 5000 men pass into Canada from Detroit. Let 2000 Cut off the Communication between upper and lower Canada—when Canada will immediately fall and our most dreadful enemy be Subdued at once. If Nova Scotia be Subdued by taking Hallifax—the navigation of the St. Lawrence may be embarrassed by our Privateers &c and Qebec will at length fall without bloodshed. The Militia will be Subject to your Call. If a Sufficient number be Calld. out at once it will intimidate the Indians, who always Join the Strongest Side it will assure the Canadians, who are disposed to Join us, that we are able to protect them and it will undoubtedly in the end Save both blood and expence. I beg your excellency to pardon the Suggestions I have intruded upon your notice. They are dictated by a love of Country and a Sincere desire that the armies of our Country and the enemies of administration may be defeated in their malignant views. Rest assured nothing now remains but prompt and vigirous measures to be pursued by the Genl. Government or a total change of political Sentiment not only in the people of ohio but of the population east of the Alegheny Mountain. I Speak not only my own Sentiments but those of 9/10ths of my fellow Citizens. We are now arming ourselves as far as possible and preparing to march to the defence of the frontiers. As the Genl. of this brigade of Penna. Militia I have thought it my duty to make this immediate communication to you of the alarming Situation in which we are placd. by the defeat of Genl. Hull and to Solicit your prompt and efficient attention. Not having the honor of a personal acquaintance I refer your excellency to Mr. Gallatin for my Standing in Society and believe me to be with Sentiments of high respect and esteem Your excellen[c]ys most devoted Hble Servt.
Thos. Acheson
 